Name: Commission Regulation (EC) No 2952/95 of 20 December 1995 amending Regulation (EC) No 2684/95 laying down detailed rules for the application of Council Regulation (EC) No 2505/95 on improving the Community production of peaches and nectarines
 Type: Regulation
 Subject Matter: agricultural policy;  production;  plant product;  cooperation policy;  agricultural activity;  trade policy
 Date Published: nan

 21 . 12. 95 I EN I Official Journal of the European Communities No L 308/43 COMMISSION REGULATION (EC) No 2952/95 of 20 December 1995 amending Regulation (EC) No 2684/95 laying down detailed rules for the application of Council Regulation (EC) No 2505/95 on improving the Community production of peaches and nectarines Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2505/95 of 24 October 1995 on improving the Community produc ­ tion of peaches and nectarines ('), and in particular Article 6 thereof, Whereas the amount of the aid referred to in Article 2 of Commission Regulation (EC) No 2684/95 (2) was fixed in ecus on 21 November 1995 ; whereas the operative event for the agricultural conversion rate applicable to that aid may have occurred on 1 January 1995, before the date of abolition of the correcting factor of 1,207509 ; Whereas the agricultural conversion rate applicable on 1 January 1995 relates to amounts in ecus multiplied by that correcting factor and may therefore not be applied to amounts fixed after 1 February 1995 without them being adjusted beforehand ; whereas, to prevent errors and ensure greater clarity, the amount of aid in ecus that must be used in this case should be indicated ; Article 1 The following sentence is hereby added to Article 2 of Regulation (EC) No 2684/95 : 'Where the operative event for the agricultural conver ­ sion rate occurred on 1 January 1995, the amount of the aid shall be ECU 4 141 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 21 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 258 , 28. 10. 1995, p. 1 . 0) OJ No L 279, 21 . 11 . 1995, p. 3.